Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (GB 2469321 A), hereinafter Wright, in view of Conlon (US 20110126824 A1), hereinafter Conlon, and further in view of FDA (NPL), hereinafter FDA.

Regarding claim 29, Wright discloses a method of setting a fluid heating system, the fluid heating system having a solar collector configured for focusing sunlight on a focal axis (“preferably the heating unit 14 is a parabolic reflector, or a series of such reflectors 14” page 12 line 1), an elongated flow element arranged and configured for transporting fluid along the solar collection system at the focal axis (“a pipe 10 for conveying water” page 11, line 22), and a flow-control assembly configured to control the flow of fluid in the elongated flow element to establish a mass flow rate of the fluid (“a thermostatic valve 18, for releasing the water flowing from the pipe 10, out of an exit port 12 in the pipe 10, 23 once the water has reached a particular predetermined temperature” page 21, line 16), the method comprising: 
receiving a desired pathogen reduction (“The table provided in figure 1 shows the temperatures at which the most common waterborne pathogen are killed rapidly, This results in at least 90% of the microbes being deactivated or killed in a minute at the specified temperature. Five minutes at this temperature would cause at least a 99.999% reduction, which leads to the fact the water could be heated to just 65°C for 5 minutes in order to make it suitable for human consumption” page 5, line 30); 
receiving a time-varying temperatures of the fluid in the elongated flow element (“a thermostatic valve 18, for releasing the water flowing from the pipe 10, out of an exit port 12 in the pipe 10, 23 once 

Wright does not disclose:
receiving a series temperatures of the fluid in the elongated flow element;
calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the fluid is at each temperature; 
comparing the calculated pathogen reduction to the desired pathogen reduction; or
setting parameters of the fluid heating system based on the comparing.

However, Conlon teaches receiving a series temperatures of the fluid in the elongated flow element (“each absorber tube 1501 contains sensors 1502 positioned at both termini of each absorber tube and at approximately equal distances throughout the length of the absorber tube. As such, a measurement of temperature, flow rate, and/or pressure may be taken at the inlet and outlet and throughout the length of the receiver" paragraph [0132]). 

Wright does not disclose a series of temperatures. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this regard, it is noted that Conlon teaches the knowledge of the temperatures at various locations along the length of the collector. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention select a plurality of temperatures along the length of the collector of Wright.

Wright, as modified by Conlon, does not disclose:
calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to each of the temperatures in the series and the amount of time the fluid is at each temperature; 

setting parameters of the fluid heating system based on the comparing.

However, FDA teaches calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to the temperature and the amount of time the fluid is at the temperature (The traditional approach to describing changes in microbial populations as a function of time has used the survivor curve equation:  
                
                    
                        
                            
                                
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        /
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    -
                                    t
                                    /
                                    D
                                    #
                                    
                                        
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
where: N = microbial population at any time, t 
                        
                            
                                
                                    N
                                
                                
                                    0
                                
                            
                        
                     = initial microbial population 
D = decimal reduction time, or time required for a 1-log cycle reduction in the microbial population.
The corresponding model from chemical reaction kinetics is the first-order kinetic model: 
                
                    
                        
                            
                                
                                    
                                    
                                        
                                            d
                                            N
                                        
                                        /
                                        
                                            d
                                            t
                                        
                                    
                                    =
                                    -
                                    k
                                    N
                                     
                                    #
                                    
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
where: k = reaction rate constant (first-order), or the slope of the natural logarithm of survivors in contrast to time for the microbial population… 
Traditionally, the influence of temperature on microbial population inactivation rates has been expressed in terms of the thermal resistance constant (z-value) using the following model: 
                
                    
                        
                            
                                
                                    
                                    l
                                    o
                                    g
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                /
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            (
                                            T
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    R
                                                
                                            
                                            )
                                        
                                        /
                                        
                                            z
                                        
                                    
                                    #
                                    
                                        
                                            5
                                        
                                    
                                
                            
                        
                    
                
            
The thermal resistance constant z(T) is the temperature increase needed to accomplish a 1-log cycle reduction in the D-value. The reference decimal reduction time (                        
                            
                                
                                    D
                                
                                
                                    R
                                
                            
                        
                    ) is the magnitude at a reference temperature (                        
                            
                                
                                    T
                                
                                
                                    R
                                
                            
                        
                    )” page 16).

In view of FDA’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to the temperature and the amount of time the fluid is at the temperature as is taught in FDA, in the method disclosed by Wright.
Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). 

The examiner points out that comparing the calculated pathogen reduction to the desired pathogen reduction, and setting parameters of the fluid heating system based on the comparing is tantamount to applying the calculations taught by FDA.

Regarding claim 30, Wright, as modified by Conlon and FDA, discloses the method of claim 29, wherein the decimal reduction model for pathogen inactivation is a first-order rate model (Equations 1, 2, and 5 of FDA).

Regarding claim 32, Wright, as modified by Conlon and FDA, discloses the method of claim 29, wherein the series of time-varying temperatures comprises discrete and increasing temperatures of the fluid as the fluid flows through the elongated flow element (“each absorber tube 1501 contains sensors 1502 positioned at both termini of each absorber tube and at approximately equal distances throughout the length of the absorber tube. As such, a measurement of temperature, flow rate, and/or pressure may be taken at the inlet and outlet and throughout the length of the receiver" paragraph [0132] of Conlon).

Regarding claim 33, Wright, as modified by Conlon and FDA, discloses the method of claim 32, wherein the discrete and increasing temperatures are based on an operating temperature of the flow control assembly (Both the temperatures of Wright and Conlon are operating temperatures of the flow control assembly).

Regarding claim 34, Wright, as modified by Conlon and FDA, discloses the method of claim 33, wherein receiving a series of time-varying temperatures of the fluid comprises calculating the series of time-varying temperatures using an energy balance of the fluid heating system at the operating temperature (The discussion of the energy delivered to the receiver and the subsequent change in temperature beginning on page 12, line 28 through page 13, line 13 constitutes an energy balance).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Conlon, in view of FDA, and further in view of Linn (US 20100169062 A1), hereinafter Linn.

Regarding claim 31, Wright, as modified by Conlon and FDA, discloses the method of claim 29. 

Wright, as modified by Conlon and FDA, does not explicitly disclose wherein the decimal reduction model for pathogen inactivation is solved using a forward-stepping integration scheme.

However, Linn teaches a forward-stepping integration scheme (“The integration scheme used in the method according to the preferred embodiment uses a set of simple integration rules belonging to class of one step methods (see sections 16.1 of [38] and 7.2.1-7.2.3 of [39]) included herein by reference. The specific integration rules used within the FO module of the method according to the preferred embodiment are: [0218] the simple forward Euler rule, which is a method of 1.sup.st order accuracy and requires 1 evaluation of the r.h.s. function per step” paragraph [0217]).

FDA does not suggest a solution technique. However, it is noted that there are a finite number of schemes available to one having ordinary skill in the art for integration. In this regard, it is noted that Linn teaches a forward stepping integration scheme. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to integrate with a forward stepping scheme since it is known to do so and therefore has a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pesce (US 20130071527 A1) teaches calculating a calculated pathogen reduction using a decimal reduction model that accumulates pathogen reductions due to a temperature and the amount of time the fluid is at the temperature (“The log reduction (LR) in pathogens is exponential with temperature and linear with time. The log reduction may be expressed as follows:
                
                    L
                    R
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    D
                                
                                
                                    R
                                    e
                                    f
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            
                                
                                    10
                                
                                
                                    (
                                    T
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            R
                                            e
                                            f
                                        
                                    
                                
                            
                            /
                            z
                        
                    
                    d
                    t
                    '
                
            ,
where                 
                    
                        
                            D
                        
                        
                            R
                            e
                            f
                        
                    
                
             is the time required for a one decimal reduction in the pathogen at the reference temperature                 
                    
                        
                            T
                        
                        
                            R
                            e
                            f
                        
                    
                
            , the z-value is the temperature increment needed for a ten-fold decrease in D, T(t’) is temperature at time t, t is time, dt’ is the instantaneous change in time, D and z are microbiological parameters for specific organisms, and                 
                    
                        
                            T
                        
                        
                            R
                            e
                            f
                        
                    
                
             is the temperature that starts microorganism death” paragraph [0122]).
Collier (US 5505917 A) “when thermostat valve 142 is open, pump 190 supplies sufficient flow to maintain as close to the disinfection temperature as possible without oversupplying incoming water which will lower water temperature below the disinfection temperature causing thermostat valve 142 to close.” This reference appears to share authors with previously cited Anderson (NPL) and be directed to substantially the same device though less detail is provided in key areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762